Citation Nr: 1115053	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation higher than 20 percent for residuals of a left ankle injury, with retained foreign body.

2. Entitlement to service connection for bilateral knee osteoarthritis, bilateral patellar tendonitis, and bilateral symmetric posterior horn of medial meniscus tears (degenerative), claimed as secondary to service-connected residuals of a left ankle injury, with retained foreign body.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2. The competent medical evidence demonstrates that the Veteran's left ankle disability is manifested by moderately severe symptomatology and marked limitation of motion with 10 degrees of dorsiflexion and 20 degrees of plantar flexion.

3. The preponderance of the competent and credible evidence of record weighs against a conclusion that there is a causal relationship between a current bilateral knee disorder and service-connected residuals of a left ankle injury with retained foreign body.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for residuals of a left ankle injury, with retained foreign body, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5284 (2010).


2. The criteria for service connection for a bilateral knee disorder, claimed as secondary to service-connected residuals of a left ankle injury, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating.  That letter further provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection on a secondary basis on appeal, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2007 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, statements from a private orthopedic physician, and VA treatment records and an examination report.  The VA examiner reviewed all relevant history, conducted a complete examination, and provided a well supported explanation for the opinion.  Therefore, the examination report is adequate to allow resolution of the issues on appeal.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Legal Criteria - Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In April 1966, the Veteran sustained a shell fragment wound, with a compound fracture, to the left ankle due to an enemy grenade. X-rays later showed a metallic foreign body, 2x10 mm, adjacent to the posterior edge of the talus.

The Veteran's residuals of a left ankle injury with retained foreign body have been evaluated under Diagnostic Code 5284 during the appeal period.  That diagnostic code provides that foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  A note pertaining to this diagnostic code further provides that with actual loss of use of the foot, rate 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for residuals of a left ankle injury with retained foreign body.  Historically, service connection was awarded for residuals of a left ankle injury by a July 1972 rating decision.  The current appeal stems from a May 2007 claim for an increased disability rating.  The evidence pertinent to the period of appeal commences May 25, 2006, one year prior to when the Veteran filed the current claim for an increased evaluation.  

Turning to the evidence, a May 2007 private treatment note stated that the Veteran had a left ankle war injury and compensatory gait.  

In July 2007, the Veteran underwent a VA joints examination.  On that occasion, the Veteran's gait was antalgic, however, no assistive aids were needed for walking and there were not functional limitations on standing.  Functional limitations on walking included the ability to walk 1 to 3 miles.  Upon physical examination, there was no evidence of abnormal weight bearing, effusion, inflammation, weakness, deformities, giving way, locking, instability, episodes of dislocation, or subluxation of the left ankle.  However, pain, stiffness, guarding of movement, and painful movement were noted.  Motion of the left ankle joint was affected by the residuals of the left ankle injury.  Left ankle range of motion in dorsiflexion was 0 to 10 degrees, without pain, and without loss of motion upon repetitive use.  Range of motion in plantar flexion was 0 to 38 degrees, with pain at 20 degrees, without additional loss of motion upon repetitive use.  Inflammatory arthritis and joint ankylosis were not present.  X-ray images of the left ankle showed the presence of a foreign body adjacent to the calcaneus along its superior lateral aspect.  Large calcaneal spurs were also shown.  The Veteran was diagnosed with repeated left ankle sprain, moderate in degree.  There were no effects on occupational activities as the Veteran was retired.  Effects on activities of daily life were said to be mild with respect to chores, shopping, exercise, sports, recreation, and traveling.

In January 2008, the Veteran's private orthopedic physician submitted a statement indicating that he had treated the Veteran since August 2006.  He stated that the Veteran's war-related left ankle injury has resulted in a compensatory gait for a number of years.  In a December 2008 statement, the physician noted the Veteran's report that in 1978, there was discussion of possible left ankle amputation verses left ankle fusion.  He stated that the Veteran did not elect to have either procedure performed.  The physician stated that the Veteran's ankle has been a persistent problem.  He noted the Veteran's reports that the left ankle began giving away dating back to January 2006.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's residuals of a left ankle injury with retained foreign body is appropriately rated as 20 percent disabling.  The competent medical evidence of record demonstrates that left ankle range of motion in dorsiflexion has been limited to 10 degrees at worst, and plantar flexion has been limited to 20 degrees at worst.  Furthermore, the residuals from a left ankle injury do not adversely affect occupational activities and only have mild effects on limited activities of his daily life.  By the Veteran's own self-report, he is able to walk 1 to 3 miles and there are no functional limitations on standing.  Thus, the objective findings of record do not reflect a severe foot injury to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).  

Moreover, there is no objective evidence of a severe foot injury at any point during the course of the claim.

The Board acknowledges the Veteran's complaints of instability due to residuals of his left ankle injury.  However, after carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the competent medical evidence of record demonstrates that the Veteran's left ankle disability has not manifested objective evidence of weakness or instability as noted in the July 2007 VA examination report.  While the Veteran has reported that his left ankle gives way, the Board notes that all medical testing during the course of the claim has revealed the Veteran's left ankle is stable.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding instability.  

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's left ankle disability.  While the Veteran's representative argues that diagnostic code 5270 is applicable to the Veteran's left ankle injury, because such injury has not been manifested by ankylosis of the left ankle, Diagnostic Code 5270, does not apply.  38 C.F.R. § 4.71a.  In addition, under Diagnostic Code 5271, the Veteran's left ankle injury is already evaluated as 20 percent disabling which the maximum allowable evaluation for limited motion of the left ankle.  Finally, as the Veteran's residuals of a left ankle injury have not been manifested by flatfoot, claw foot, or malunion or non union of the tarsal or metatarsal bones, Diagnostic Codes 5276, 5278, and 5283 do not apply.  38 C.F.R. § 4.71a.

The Board also acknowledges the Veteran's representative's contentions that a higher rating is warranted because left ankle symptoms result limited functional ability, pain, guarded movement, and repeated left ankle sprains.  However, the ratings assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from the service-connected conditions and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  Here, the Veteran is a retired law enforcement officer, and his only functional limitation on standing and walking is that he is able to walk only 1 to 3 miles.  Moreover, the July 2007 VA examination did not reveal any weakness, deformity, or neurological defects of the left ankle.  Upon consideration of all of the evidence, the Board finds that the Veteran's residuals of a left ankle injury has been adequately addressed by the 20 percent evaluation currently assigned.  Therefore, the preponderance of the evidence is against the claim and an entitlement to an increased rating for residuals of a left ankle injury with retained foreign body is not warranted.  

The Board has also considered whether the Veteran's left ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60  (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

The Veteran seeks service connection for a bilateral knee disorder claimed as secondary to service-connected residuals of a left ankle injury.  It has not been asserted or contended, nor does the evidence show that the Veteran's bilateral knee condition is directly related to service.  Thus, service connection on a direct basis is not warranted.

The Veteran asserts that his bilateral knee disorder is a result his service-connected left ankle disability.  In this regard, he contends that his service-connected residuals of a left ankle injury has resulted in a compensatory gait which caused him to sustain bilateral osteoarthritis of the knees, bilateral patellar tendonitis, and bilateral symmetric medial meniscus tears.

The Board notes that the Veteran is service-connected for residuals of a left ankle injury with retained foreign body.

Turning to the evidence, a May 2007 statement from the Veteran's treating physician, a board-certified orthopedist, states that the Veteran's left knee condition may have occurred secondary to a left ankle war injury and compensatory gait.

A May 2005 VA treatment record indicated that the Veteran's gait was normal.  Examination of the extremities did not indicate that any abnormalities were present.

In July 2007, the Veteran underwent a VA joints examination.  The claims file and medical records were reviewed.  In regards to the left knee, the Veteran reported that pain began in 2005.  In October 2006, the Veteran underwent arthroscopic surgery of his left knee.  In regards to the right knee, the Veteran reported pain located anteriorly that began in 2006 following the left knee surgery.  Since onset, the bilateral knee condition has become progressively worse.  A December 2006 private MRI of the knees was noted which showed bilateral chondromalacia of the patellofemoral joint, bilateral patellar tendonitis, and bilateral posterior horn medial meniscus tears.   X-rays performed at the July 2007 VA examination of the bilateral knees showed predominately medial compartment degenerative narrowing, and degenerative osteophyte formation with very small effusions bilaterally.  The examiner diagnosed the Veteran with the following:  bilateral knee osteoarthritis, mild in degree; bilateral patellar tendonitis, moderate in degree; and bilateral and symmetric posterior horn of medial meniscus tears (degenerative), mild in degree.  

Following an examination of the Veteran, review of the medical records and claims file, and review of the medical literature, the July 2007 VA examiner noted the clinical and radiological evidence of mild bilateral knee osteoarthritis, mild bilateral patellar tendonitis, and mild bilateral posterior horn of medial meniscus tears.  The examiner opined that the Veteran's bilateral osteoarthritis of the knees, bilateral patellar tendonitis, and bilateral posterior horn of the medial meniscus tears are not as likely as not caused by or a result of the Veteran's service-connected left ankle condition.  He further opined that the service-connected left ankle injury is not as likely as not to have worsened the natural progression of degenerative knee osteoarthritis which he believed to be due to the natural aging process.  Specifically, the examiner reasoned that the finding of bilateral symmetric medial meniscus tears is consistent with a degenerative process (osteoarthritis) which is not caused by the Veteran's service-connected left ankle injury.  The examiner further opined that the Veteran's bilateral patellar tendonitis may have been caused by frequent kneeling or squatting.

In January 2008, the private orthopedic physician submitted a statement indicating that he had treated the Veteran since August 2006.  He noted that the Veteran required arthroscopic intervention for the left knee and the presence of meniscal damage and articular cartilage damage in the right knee.  He reiterated the Veteran's reports of a war related injury to his left ankle and shrapnel to his lower extremities.  He noted the presence of a compensatory gait for a number of years.  The private physician opined that it is likely that besides the injury sustained to the left ankle, that both knees are directly and causally related to the war related injury and should appropriately be considered.

In December 2008, a private treatment record indicated that the Veteran was seen for bilateral compensatory knee pain and that the left ankle had been a persistent problem.  It was indicated that the left ankle began giving out and giving way back to January 2006.  Injuries were subsequently sustained to both knees for which arthroscopic intervention was required on both knees.  The Veteran was diagnosed with bilateral knee compensatory chondrosis and arthrosis.

After carefully considering the pertinent evidence, to include the Veteran's and his private physician's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

Upon review of the record, the Board notes that there are medical opinions both in favor of and against the claim.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the July 2007 VA examiner to be entitled to the greatest probative weight.

In this regard, the Veteran's private physician has opined that the Veteran's left knee condition may have occurred as secondary to his left ankle war injury.  He later opined that it is likely that besides the injury sustained to the left ankle, both knees are directly and causally related to the war related injury.  In giving such opinions, the private physician has neglected to give any supporting rationale other than the presence of a compensatory gait.  The Board notes, however, despite the private physician's assertions that the Veteran has had a compensatory gait for "a number of years" due to his service-connected left ankle injury, by his own self-report, he stated in his January 2008 statement that he has only been seeing the Veteran dating back to August 2006, less than two years earlier.  In addition, as previously noted, a May 2005 private treatment record indicates that the Veteran had a normal gait at that time which was less than three years earlier. The Board also notes that the Veteran reportedly underwent bilateral knee surgery following post-service injuries.

In contrast following a review of the claims file and medical records, examination of the Veteran, and a review of the medical literature, the July 2007 VA examiner opined that the Veteran's bilateral mild osteoarthritis of the knees, bilateral patellar tendonitis, and bilateral posterior horn of the medial meniscus tears are not as likely as not caused by or a result of the Veteran's service-connected left ankle condition.  He further opined that the service-connected left ankle injury is not as likely as not to have worsened the natural progression of degenerative knee osteoarthritis.  The VA examiner provided supporting rationale for such conclusions by stating that the Veteran's degenerative knee osteoarthritis is likely due to the natural aging process.  The examiner further reasoned that the presence of bilateral symmetric medial meniscus tears was consistent with a degenerative process (osteoarthritis) which is not caused by his service-connected left ankle injury.  Finally, the examiner opined that the Veteran's patellar tendonitis may have been caused by frequent kneeling or squatting.

Accordingly, the Board finds the July 2007 VA examiner's opinion to be the most probative evidence on the medical nexus question- based as it was on a thorough review of the Veteran's claims file, with discussion of the Veteran's pertinent medical history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Despite the Veteran and his representative's contentions that the Veteran's bilateral knee condition is secondary to his service-connected left ankle injury, there is no indication that the Veteran or his representative possess the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, their statements regarding the claimed disability are insufficient to establish a nexus to the Veteran's service-connected left ankle injury.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of the Veteran's bilateral knee condition in the absence of specialized training.

Accordingly, the most probative evidence of record does not show that the Veteran's bilateral knee condition is due to or has been aggravated by his service-connected residuals of a left ankle injury.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating for residuals of a left ankle injury with retained foreign body is denied.

Service connection for bilateral knee osteoarthritis, bilateral patellar tendonitis, and bilateral symmetric posterior horn of medial meniscus tears (degenerative), claimed as secondary to the service-connected residuals of a left ankle injury, with retained foreign body is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


